Exhibit (e)(27) under Form N-1A Exhibit 1 under Item 601/Reg. S-K Exhibit LLL to the Distributor’s Contract FEDERATED EQUITY FUNDS Federated Global Equity Fund Institutional Shares In consideration of the mutual covenants set forth in the Distributor’s Contract dated June 1, 1995 between Federated Equity Funds and Federated Securities Corp., Federated Equity Funds executes and delivers this Exhibit with respect to the Institutional Shares thereof, first set forth in this Exhibit. Witness the due execution hereof this 1st day of September, 2010 Federated Equity Funds By:/s/ J. Christopher Donahue Name:J. Christopher Donahue Title: President Federated Securities Corp. By:/s/ Thomas E. Territ Name:Thomas E. Territ Title:President
